Case 2:21-cv-02943 Document1 Filed 05/25/21 Page 1 of 7 PagelID#: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

RANA ROMNEY, Civil Action No.
Plaintiff,
-against-

MICRODENTAL LABORATORIES, INC., TETRA
DYNAMICS INC., and RTFP DENTAL, INC.,

Defendants.

 

X
COMPLAINT
Plaintiff, Rana Romney, by and through her attorneys, Neil H. Greenberg & Associates,

P.C., as and for her Complaint against Defendants, respectfully alleges as follows:
JURISDICTION AND VENUE

1. This action arises under Title VII, 42 U.S.C. section 2000¢ et seq. (“Title VII") and the

New York Executive Law section 290 et seq.

2. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. section 1331, 28 U.S.C.

section 1367, and the principals of pendant jurisdiction.

3. Venue with respect to this action lies within the Eastern District of New York pursuant

to 28 U.S.C. section 1391(b)(2).
PARTIES

4. Rana Romney (“Plaintiff”) is a black female over the age of eighteen who resides in

West Babylon, New York.
Case 2:21-cv-02943 Document1 Filed 05/25/21 Page 2 of 7 PagelD #: 2

5. Defendant Microdental Laboratories, Inc. is a foreign corporation duly authorized to

conduct business in the State of New York.

6. Defendant Tetra Dynamics Inc. is a domestic corporation duly formed and existing

under and by virtue of the laws of the State of New York.

7. Defendant RTFP Dental, Inc. is a foreign corporation duly authorized to conduct

business in the State of New York.
FACTS

8. Plaintiff was employed by Defendants from on or about July 2017 to February 11,
2020.

9. Plaintiff was fired on February 11, 2020.

10. Defendants employ more than 15 employees.

11. Defendants operate a microdental laboratory located at 620 6" Street, West Babylon,
New York.

12. Plaintiff was employed by Defendants first as an Accounting Assistant.

13. In October 2018, Plaintiff was promoted to Purchasing Manager.

14, In June 2019, Plaintiff was promoted to Office Manager.

15. During her employment, Plaintiff worked out of the Tetra Dynamics’ location at 620
6™ Street, West Babylon, New York.

16. During her employment, Plaintiff always performed her job duties in a satisfactory
manner.

17. Plaintiff never received a negative written or verbal review.
Case 2:21-cv-02943 Document1 Filed 05/25/21 Page 3 of 7 PagelD #: 3

18. After Plaintiff got her promotion to Officer Manager, her salary was increased to
$57,500.00 annually.

19, In July 2019, Stephan Von Esterhazy, a white male, began working at the Tetra
Dynamics’ West Babylon location.

20. Beginning in July 2019 and continuing through Plaintiff's termination, Stephan Von
Esterhazy was the Lab Manager at Tetra Dynamics.

21. During this time, Stephan Von Esterhazy was Plaintiff's direct boss.

22. When Stephan Von Esterhazy began working as the Lab Manager, he often called
Plaintiff into his office to draft and send emails on his behalf.

23. Stephan Von Esterhazy made Plaintiff sit at his desk and type his emails while he
stood directly behind her.

24. In August 2019, while standing behind her, Stephan Von Esterhazy pulled Plaintiff's
hair while she was seated at his desk typing an email for him.

25. Plaintiff told him not to do that.

26. In September 2019, while standing behind Plaintiff, Stephan Von Esterhazy again
pulled her hair while Plaintiff was seated at his desk typing an email for him.

27. Plaintiff again told him to stop.

28. It was reported to Plaintiff during the summer of 2019 that female staff members
complained that Stephan Von Esterhazy had inappropriately touched them in the workplace.

29. It was reported to Plaintiff that Stephan Von Esterhazy would walk up behind female
staff members and touch their backs or shoulders while they were working.

30. During the summer and fall of 2019, Stephan Von Esterhazy made Plaintiff go out to

lunch with him numerous times.
Case 2:21-cv-02943 Document1 Filed 05/25/21 Page 4 of 7 PagelD #: 4

31. While out to lunch, Stephan Von Esterhazy talked about being single and having no
kids.

32, While out to lunch, Stephan Von Esterhazy would ask Plaintiff to go out with him.

33. Stephan Von Esterhazy wanted Plaintiff to go to New York City with him and wanted
Plaintiff to go out with him for drinks.

34. Plaintiff said no every single time.

35. Stephan Von Esterhazy also made Plaintiff take work breaks with him and pick him
up from the Long Island Railroad train station.

36. Plaintiff told him that she did not want to do these things.

37. On numerous occasions during the time period of July 2019 to on or about January
29, 2020, Plaintiff caught Stephan Von Esterhazy leering at her.

38. Stephan Von Esterhazy openly and without hesitation stared at Plaintiff's breasts
while commenting “That’s a nice shirt you have on” or “That shirt looks really good on you.”

39. In early December 2019, Plaintiff made a verbal complaint to a Human Resources
Manager located in Troy, Michigan.

40. After Plaintiff made this complaint, Plaintiff again noticed Stephan Von Esterhazy
glaring at her breasts during weeks in December 2019 and January 2020.

41, On January 29, 2020, Plaintiff made a complaint to HR Manager Erin England about
Stephan Von Esterhazy’s conduct.

42. After Plaintiff made this complaint, Stephan Von Esterhazy stopped talking to her
altogether.

43. Less than two weeks after making this complaint, Plaintiff was fired by Stephan Von
Esterhazy and Erin England.
Case 2:21-cv-02943 Document1 Filed 05/25/21 Page5of 7 PagelD#: 5

44. The reason given for Plaintiff's termination was “restructuring”.
45. This reason was false and pre-textual.

COUNT I
(Violation of Title VII Against Defendants)

46. That Defendants discriminated against Plaintiff in the terms, conditions, and
privileges of her employment by terminating her on the basis of her gender.

47, That Defendants discriminated against Plaintiff in the terms, conditions, and
privileges of her employment by discharging her shortly after making complaints to Human
Resources on two occasions about being sexually harassed and subjected to a sexually charged

hostile work environment by her male supervisor.

48. That Defendants discriminated against Plaintiff in the terms, conditions, and
privileges of her employment by firing her in retaliation for complaining about her male
supervisor sexually harassing her and subjecting her to a sexually charged hostile work

environment.

49. That, based upon the foregoing, Defendants violated Title VII, 42 U.S.C. section
20006 et seq.

50. That Plaintiff suffered an adverse employment action as a result of utilizing
Defendants’ complaint procedure to complain about her male boss.

51. That as a result of Defendants’ violation of Title VII, Plaintiff has sustained

lost wages, salary, and employment benefits.
Case 2:21-cv-02943 Document1 Filed 05/25/21 Page 6 of 7 PagelD #: 6

52. That Plaintiff additionally seeks interest, compensatory damages, punitive

damages, costs, and attorney’s fees.

COUNT If
(Violation of New York Executive Law Against Defendants)

53. That Defendants discriminated against Plaintiff in the terms, conditions, and
privileges of her employment by terminating her on the basis of her gender.

54. That Defendants discriminated against Plaintiff in the terms, conditions, and
privileges of her employment by discharging her shortly after making complaints to Human
Resources on two occasions about being sexually harassed and subjected to a sexually charged

hostile work environment by her male supervisor.

55. That Defendants discriminated against Plaintiff in the terms, conditions, and
privileges of her employment by firing her in retaliation for complaining about her male
supervisor sexually harassing her and subjecting her to a sexually charged hostile work

environment.

56. That, based upon the foregoing, Defendants violated the New York Executive Law
section 290 et seq.

57. That Plaintiff suffered an adverse employment action as a result of utilizing
Defendants’ complaint procedure to complain about her male boss.

58. That as a result of Defendants’ violation of the New York Executive Law, Plaintiff

has sustained lost wages, salary, and employment benefits.
Case 2:21-cv-02943 Document1 Filed 05/25/21 Page 7 of 7 PagelD #: 7

59. That Plaintiff additionally seeks interest, compensatory damages, punitive
damages, costs, and attorney’s fees.
JURY DEMAND

60. Pursuant to Fed. R. Civ. P. 38(b), Plaintiff requests a trial by jury on her claims.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

(A) Declaring Defendants’ conduct to be in violation of Plaintiff's rights under Title VII

3

42 U.S.C. section 2000e et seq.

(B) Declaring Defendants’ conduct to be in violation of Plaintiff's rights under the New

York Executive Law section 290 et seq.

(C) Awarding Plaintiff lost salary, wages, pre-judgment interest, lost fringe benefits,

compensatory damages, punitive damages, costs, and attorney’s fees.
(D) Provide such further relief as the Court deems just and equitable.

Dated: Massapequa, New York
May 25, 2021

Neil Hy. rg & Associates, P.C,
By: Neil H. Greenberg, Esq.
Justin M. Reilly, Esq.
Attormeys for the Plaintiff
4242 Merrick Road
Massapequa, New York 11758
(516) 228-5100

    
